            Case 2:20-cv-00361-RFB-NJK Document 6 Filed 05/14/20 Page 1 of 4



 1 RICHARD E. ZUCKERMAN
   Principal Deputy Assistant Attorney General
 2
   CHARLES M. DUFFY
 3
   Trial Attorney, Tax Division
 4 U.S. Department of Justice
   P.O. Box 683
 5 Ben Franklin Station
   Washington, D.C. 20044-0683
 6 Telephone: (202) 307-6406
   Facsimile: (202) 307-0054
 7
   charles.m.duffy@usdoj.gov
 8
   Attorneys for the United States of America
 9
                              UNITED STATES DISTRICT COURT
10
                                      DISTRICT OF NEVADA
11

12
     UNITED STATES OF AMERICA,                             CIVIL No. 2:20-cv-00361 RFB-NJK
13

14                  Plaintiff,
15          v.
                                                           UNITED STATES’ MOTION TO EXTEND
16 DANIEL J. PAULSON, ELIZABETH                            THE TIME TO SERVE THE
   PAULSON, IZZY HOLDINGS, LLC., ARAN                      SUMMONSES AND COMPLAINT
17 KAHN and WESTSTAR LOAN SERVICING                        UNDER F.R.C.P. 4(m) BY 90 DAYS
   CORPORATION,
18

19                  Defendants.
20
            The United States hereby moves the Court under Federal Rule of Civil Procedure 4(m) to
21

22 extend the time in which it must serve the defendants in this matter by 90 days.

23          The United States previously notified the Court that Defendant Elizabeth Paulson
24 recently filed a Chapter 13 Bankruptcy petition (Bankruptcy case number 20-10744). See ECF

25
     #4. Ms. Paulson has listed the real property at issue in the instant District Court case on her
26

27

28

                                                       1
                                                                                                  18686510.1
             Case 2:20-cv-00361-RFB-NJK Document 6 Filed 05/14/20 Page 2 of 4



 1 Bankruptcy Schedules.1 See ECF #11 in the Bankruptcy case, at ECF page 14 of 43.

 2           Because of Ms. Paulson’s Bankruptcy case and the automatic stay of 11 U.S.C. § 362(a),
 3
     service of the summonses and complaint in the instant District Court case has stalled.
 4
             Mr. Aran Kahn, who is a lien holder in the referenced real property and a defendant in the
 5
     instant District Court case, recently filed a motion to dismiss the Bankruptcy case. See ECF #25
 6
     in the Bankruptcy case. The Chapter 13 Bankruptcy Trustee is also seeking to dismiss the
 7

 8 Bankruptcy case. See ECF #23 in the Bankruptcy case.

 9           If the Bankruptcy case is dismissed, the United States could proceed with service in the
10 instant District Court case. It is anticipated that the Bankruptcy Court will rule on the motions to

11
     dismiss filed in the Bankruptcy case in the near future and the additional 90 days will also allow
12
     the United States to determine what actions it will take in the Bankruptcy case to protect its
13
     interest in the real property.
14

15           The instant case was filed on February 20, 2020. None of the defendants in this District

16 Court case have been served because of the referenced Bankruptcy case. If the requested

17 extension of time is granted, the United States would be required to effectuate service on or

18 before August 18, 2020.

19
             There would be no prejudice to Ms. Paulson or any of the other defendants in the instant
20

21

22

23

24

25
     1
    The fact that Ms. Paulson is now claiming that she owns the real property supports the
26 Government’s argument in the instant case that Izzy Holdings, LLC., which is the entity that was
   used to purchase the property, is merely a nominee. See the third claim of the complaint.
27

28

                                                       2
                                                                                                  18686510.1
            Case 2:20-cv-00361-RFB-NJK Document 6 Filed 05/14/20 Page 3 of 4



 1 case if this motion is granted. Further, good cause exists for this motion based on Ms. Paulson’s

 2 Bankruptcy case.

 3
           Respectfully submitted this 14th day of May, 2020.
 4
                                                        RICHARD E. ZUCKERMAN
 5                                                      Principal Deputy Assistant Attorney General
 6
                                                        /s/ Charles M. Duffy
 7
                                                        CHARLES M. DUFFY
 8                                                      Trial Attorney, Tax Division
                                                        U.S. Department of Justice
 9
                                                        Attorneys for the United States of America
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
                                                                                              18686510.1
            Case 2:20-cv-00361-RFB-NJK Document 6 Filed 05/14/20 Page 4 of 4



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10

11 UNITED STATES OF AMERICA,                              CIVIL No. 2:20-cv-00361 RFB-NJK
12
                    Plaintiff,
13
            v.
14                                                        ORDER GRANTING THE UNITED
   DANIEL J. PAULSON, ELIZABETH                           STATES’ MOTION TO EXTEND THE
15 PAULSON, IZZY HOLDINGS, LLC., ARAN                     TIME TO SERVE THE SUMMONSES
   KAHN and WESTSTAR LOAN SERVICING                       AND COMPLAINT UNDER F.R.C.P. 4(m)
16 CORPORATION,                                           BY 90 DAYS
17
                    Defendants.
18

19          BASED ON THE Motion to Extend the Time to Serve the Summonses and Complaint
20
     filed by the United States and good cause appearing therefore, the Motion is granted and the
21
     United States shall effectuate service on or before August 18, 2020.
22
            IT IS SO ORDERED,
23

24

25
                                          United States Magistrate Judge
26
                                            May 14, 2020
27

28

                                                      1
                                                                                               18697263.1
